DETAILED ACTION
This Office Action is in response to the amendment filed 5/13/21.  As requested, the specification and claims 1, 2, 3, 6, 7 and 16 have been amended.  Claims 1-20 ae pending in the instant application.
In light of the present amendment, the objection to the specification has been withdrawn.
Applicant's arguments filed 5/13/21 have been fully considered but they are not persuasive. Applicant argues that all independent claims, as currently amended, includes the features of original dependent claim 3 that the elastic portion of the wrap comprises natural rubber and that the natural rubber provides an exterior surface of the wrap.  Applicant also argues original claim 3 was not explicitly rejected or analyzed and concludes it must be allowable, and submits that all of therefore allowable.  The, however, disagrees.  As can be read from paras. 17 and 18 of the previous office action, an explicit rejection of claim 3 was provided, therefore the subject matter of claim is not allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 2, “wrapped around a portion of a body of a non-human animal” is indefinite in that it appears that applicant is claiming the invention along with the body of a non-human animal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0033329 (hereinafter “Downs et al.”) in view of U.S. Patent Application No. 2013/0231599 (“Eddy”) and U.S. Patent Application Publication No. 2017/0367899 (“Lundh et al.”).
As regards claims 1 and 4, Downs et al. discloses an antimicrobial compression bandage that substantially teaches all features of Applicant’s presently claimed invention.  More specifically, Downs et al. discloses a wrap capable of use for a non-human animal.  Applicant should note that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Ina v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1181, 1165 (Fed. Cir. 1393). See also Rowe v. Dror 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1937) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  In the instant case, since the body of the claim is complete and the preamble only sets forth the purpose of the wrap, i.e. “for a non-human animal”, the preamble is not considered a limitation.  Further, absent a disclosure to the contrary, the 
Downs et al. fail to disclose the antimicrobial is a silane quaternary ammonium ion or salt thereof, and wherein the silane quaternary ammonium ion or salt thereof  3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride.
However, Eddy teaches it is known to a use silane quaternary ammonium ion or salts thereof, such as, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as an antimicrobial in dressings (bandages) in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination (abstract and para. 0018).
Because both Downs and Eddy teach the use of quaternary ammonium as antimicrobial agents, it would have been obvious to one of ordinary skill in the art before 
Downs et al. also fail to disclose the rubber is natural rubber.  However, Lundh et al. teaches it is known to construct analogous compression bandages from elastic material comprising threads or yarns constructed from natural rubber in order to impart specific elastic properties to the bandage (see paras. 0051-0057 and 0059).
In view of Lundh et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the bandage to Downs et al. by constructing the elastic threads/yarns/fibers from natural rubber since natural rubber is very useable for obtaining specific elastic properties, such as, when it is desired that the applied pressure on the leg is higher when standing up than when lying down (para. 0051, Lundh et al.”).
As regards claim 2, modified Downs et al. discloses the wrap of claim 1, except wherein the wrap is wrapped around a portion of a body of a non-human; however, the wrap is capable of being wrapped around a portion of a body of non-human.
As regards claim 3, modified Downs et al. discloses the wrap of claim 1, wherein, the exterior surface adheres to itself (note para. 0033, which discloses it is preferred to make opposite surfaces of the bandage self-adherent).  While modified Downs et al. dos not explicitly recite the rubber, which is modified to include a natural rubber, of the exterior surface imparts a sufficient natural tackiness to allow the wrap not to release from itself when contacting itself when wrapped around a non-human animal.  It is clear that the material of the bandage, which includes the natural rubber has sufficient tack to  
As regards claim 5, modified Downs et al. discloses the wrap of claim 3, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (modified Downs et al, discloses 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as discussed in the rejection of claim 1 above).

Claims 6-15 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. in view of U.S. Patent Application Publication No. 2014/0326192 (“Coupe et al.”).
As regards claims 6 and 11, Downs et al. disclose a method of imparting antimicrobial properties onto a wrap for a non-human animal (absent a disclosure to the contrary, the bandage of Downs et al. is capable of being used an a non-human animal) comprising: applying to a wrap (bandage) which comprises an elastic portion (paras. 0029-0030, discloses the material of the present invention is produced from an elastic strip), wherein the elastic portion comprises rubber (see para. 0036) and an exterior surface (the bandage has an inherent external surface and the exterior surface is constructed from the material of the bandage, note the disclosure of opposite contact surfaces in para. 0033), an antimicrobial coating applied to the exterior surface (the 
Downs et al. fails to teach the solution includes a silane quaternary ammonium ion or salt thereof, wherein the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride and a solvent.
However, Eddy teaches it is known to a use silane quaternary ammonium ion or salts thereof, such as, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as an antimicrobial in dressings (bandages) in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination (abstract and para. 0018).
Because both Downs and Eddy teach the use of quaternary ammonium as antimicrobial agents, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have substituted the quaternary ammonium of Downs et al. for the silane quaternary ammonium taught by Eddy, in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination.
Downs et al. also fail to disclose the rubber is natural rubber.  However, Lundh et al. teaches it is known to construct analogous compression bandages from elastic 
In view of Lundh et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the bandage to Downs et al. by constructing the elastic threads/yarns/fibers from natural rubber since natural rubber is very useable for obtaining specific elastic properties, such as, when it is desired that the applied pressure on the leg is higher when standing up than when lying down (para. 0051, Lundh et al.”).
As regards claim 7, modified Downs et al. discloses the method of claim 6,  wherein, the exterior surface adheres to itself (note para. 0033, which discloses it is preferred to make opposite surfaces of the bandage self-adherent).  While modified Downs et al. dos not explicitly recite the rubber, which is modified to include a natural rubber, of the exterior surface imparts a sufficient natural tackiness to allow the wrap not to release from itself when contacting itself when wrapped around a non-human animal.  It is clear that the material of the bandage, which includes the natural rubber has sufficient tack to allow the wrap not to release from itself when contacting itself when wrapped around a non-human animal.As regards claim 8, modified Downs et al. disclose the method of claim 6, but fails to explicitly state the silane quaternary ammonium ion or salt thereof is between 0.1 percent and 10 percent by weight of the solution. Instead, para. [0051] of Downs et al. discloses the biocidal agents are present in the amount of about 0.01% -10% based in the total weight of the antimicrobial composition.  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date, when modify Downs et al. to include the silane 
As regards claim 9, modified Downs et al. disclose the (method of claim 6, wherein, the solvent is isopropyl alcohol (note the disclosure of antimicrobial composition comprising an alcohol such as isopropyl and a biocidal agent that is not an alcohol (see para. 0042).
As regards claim 10, modified Downs et al. disclose the method of claim 9, wherein, the isopropyl alcohol is between 30 percent to 90 percent by weight of the solution (see para. 0042 which discloses alcohol being present in an amount of at least 50% and preferably 50% to 95 wt.% based on the total weight of the antimicrobial composition).
As regards claim 12, modified Downs et al. discloses the method of claim 7, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (modified Downs et al, discloses 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as discussed in the rejection of claim 6 above).
As regards claim 13, modified Downs et al. discloses the method of claim 8 wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-
As regards claim 14, modified Downs et al. discloses the method of claim 9, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (modified Downs et al, discloses 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as discussed in the rejection of claim 6 above).
As regards claim 15, modified Downs et al. discloses the method of claim 10, wherein the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (modified Downs et al, discloses 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as discussed in the rejection of claim 6 above).

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2200594 A (“Libbey et al.) in view of U.S. Patent No. 2014/0326192 (“Coupe et al.”).
As regards claims 16 and 20, Libbey et al. substantially discloses Applicant’s method of treating a non-human animal.  More specifically, Libbey et al. discloses a method for treating a non-human animal (Libbey et al. disclose a method for supporting the suspensor ligaments and flexor tendons in the leg of a horse; see claim 6), comprising wrapping a portion of a body of a non-human animal with a wrap (see claim 9, which discloses a bandage is wrapped around the leg of a horse), the wrap including an elastic portion (per claim 1, the bandage is a cohesive elastic bandage) comprising natural rubber that provides an inherent exterior surface of the wrap (see page 5, lines 16-23). 
Libbey et al. fails to teach an antimicrobial coating applied to the exterior surface; wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof, wherein the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride.
Coupe et al., however, teach it is known to impart antimicrobial properties to animal products.  Such products may include equestrian articles such as leg wraps and bandages (see paras. 0011-0012).  Coupe et al. further teaches that the articles may be first produced and then coated with an antimicrobial agent or antimicrobial polymer to 
In view of Coupe et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified Libbey et al. by coating the cohesive elastic bandage with  a silane quaternary ammonium ion or salt thereof,  such as 3-trimethoxysilyl)propyldimethyl octadecyl ammonium chloride or a polymer or homopolymer thereof, in order to prevent the spread of diseases (see paras. 0001-0002 of Coupe et al.)
As regards claim 17, modified Libbey et al. discloses the method of claim 16, wherein, the exterior surface adheres to itself during said wrapping (the bandage is cohesive and therefore adheres to itself, see page 5, lines 16-23 of Libbey et al.).
As regards claim 18, modified Libbey et al. discloses method of claim 16, wherein, the portion of the body of the non-human animal is a limb (see claim 9 of Libbey et al.).

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman, as evidenced by A Tape, in view of Coupe et al. and Libbey et al.
As regards claim 16, Coleman substantially discloses Applicant’s method of treating a non-human animal.  More specifically, Colman discloses a method for treating a non-human animal (horse), comprising wrapping a portion of a body (fetlock) of a non-human animal with a wrap (Vet Wrap, a stretchy, self-adherent bandage; see page 1).  
Colman fails to teach an antimicrobial coating applied to the exterior surface; wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof, wherein the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride.
Coupe et al., however, teach it is known to impart antimicrobial properties to animal products.  Such products may include equestrian articles such as leg wraps and bandages (see paras. 0011-0012).  Coupe et al. further teaches that the articles may be first produced and then coated with an antimicrobial agent or antimicrobial polymer to impart antimicrobial properties (see para. 0099).  Coupe et al. event further teaches that particularly preferably, the antimicrobial agent is a silane quaternary ammonium ion or salt thereof, 3-trimethoxysilyl)propyldimethyl octadecyl ammonium chloride or a polymer or homopolymer thereof (see para. 0057). 
In view of Coupe et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have modified Vet Wrap, as disclosed in Colman, al. by coating the cohesive elastic bandage with a silane 
Colman also fails to teach the elastic portion comprises natural rubber. Libbey et al. teaches it is known to construct a bandage for use on non-human from a cohesive elastic bandage comprising natural rubber that provides an inherent exterior surface of the wrap which is tacky but will not adhere to skin (see page 5, lines 16-23). 
In view of Libbey et al., it would have been obvious to one having ordinary skill in the art to have used natural rubber latex in constructing the wrap of Colman because it is tacky but will not adhere to skin.
As regards claim 19, modified Colman discloses the method of claim 16, wherein, the non-human animal is a horse and the wrap is applied to help prevent a limb of the horse from experiencing rundown (see page 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIM M LEWIS/Primary Examiner, Art Unit 3786